EXHIBIT 10.14

 

[g131951lei001.jpg]

 

QUANEX CORPORATION

 

EXECUTIVE [STOCK-][CASH]SETTLED
PERFORMANCE UNIT AWARD AGREEMENT

 

<<Name>>
Grantee

 

Date of Award:

 

<<                       >>

Number of Performance Units Awarded:

 

<<                       >>

[Target Value of Each Performance Unit:]

 

<<                       >>

 

AWARD OF PERFORMANCE UNITS

 


1.                                      GRANT OF PERFORMANCE UNITS. THE
COMPENSATION COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF DIRECTORS OF QUANEX
CORPORATION, A DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE QUANEX
CORPORATION 2006 OMNIBUS INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO YOU, THE
ABOVE-NAMED GRANTEE, EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE, THAT
NUMBER OF PERFORMANCE UNITS SET FORTH ABOVE (EACH, A “PERFORMANCE UNIT”, AND
COLLECTIVELY, THE “PERFORMANCE UNITS”), ON THE TERMS AND CONDITIONS SET FORTH IN
THIS PERFORMANCE UNIT AWARD AGREEMENT (THIS “AGREEMENT”).


 

[The][Each] Performance [Units provide][Unit provides] you an opportunity to
[receive shares of the Company’s common stock, $0.50 par value per share (the
“Common Stock”),][earn a cash payment] based upon attainment of the Performance
Goals during the Performance Period. For purposes of this Agreement, the term
“Performance Period” means the      -year period beginning                    ,
20    , and ending                  , 20    , and the term “Performance Goals”
means                   .

 


2.                                      FINAL PERFORMANCE FACTOR. THE AGGREGATE
[NUMBER OF SHARES OF THE COMMON STOCK TO BE ISSUED TO YOU][AMOUNT PAYABLE] UNDER
THIS AGREEMENT [(THE “SHARES”)] IS EQUAL TO THE NUMBER OF PERFORMANCE UNITS
MULTIPLIED BY THE TARGET VALUE OF EACH PERFORMANCE UNIT MULTIPLIED BY THE FINAL
PERFORMANCE FACTOR (WHICH IS DETERMINED AS PROVIDED BELOW)[DIVIDED BY THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON THE FIRST BUSINESS DAY IMMEDIATELY
PRECEDING THE PAYMENT DATE]:


 


2.1           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO ONE (1) IF (A) THE
COMPANY ACHIEVES THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD AND DOES NOT
ACHIEVE THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, (B) ”A CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL OF THE CORPORATION” OR A “CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE CORPORATION” (WITHIN THE
MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED)
(“SECTION 409A CHANGE IN CONTROL”) HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF
THE PERFORMANCE PERIOD, AND (C) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE
MEMBERS OF THE COMPANY GROUP THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD. FOR
PURPOSES OF THIS AGREEMENT, THE “TARGET MILESTONE” MEANS
                           AND THE “MAXIMUM MILESTONE” MEANS
                        .


 


2.2           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO TWO (2) IF (A) THE
COMPANY ACHIEVES THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, (B) A
SECTION 409A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD, AND (C) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE
MEMBERS OF THE COMPANY GROUP THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD.

 

Executive

[Stock Settled] — [Cash Settled]

 

--------------------------------------------------------------------------------


 


2.3           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO THREE-FOURTHS (¾)
IF (A) THE COMPANY ACHIEVES THE THRESHOLD MILESTONE DURING THE PERFORMANCE
PERIOD AND DOES NOT ACHIEVE THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD,
(B) A SECTION 409A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY
OF THE PERFORMANCE PERIOD, AND (C) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR
MORE MEMBERS OF THE COMPANY GROUP THROUGH THE LAST DAY OF THE PERFORMANCE
PERIOD. FOR PURPOSES OF THIS AGREEMENT, THE “THRESHOLD MILESTONE” MEANS
                          .


 


2.4           IF THE PERFORMANCE STANDARD ACHIEVED WITH RESPECT TO A PARTICULAR
PERFORMANCE GOAL IS BETWEEN THE THRESHOLD MILESTONE AND THE TARGET MILESTONE OR
BETWEEN THE TARGET MILESTONE AND THE MAXIMUM MILESTONE, THE APPLICABLE FINAL
PERFORMANCE FACTOR SHALL BE DETERMINED BY INTERPOLATION.


 

For example, assume that the Committee grants an executive a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are ¾, 1 and 2,
respectively. Finally, assume that the executive is awarded 2,000 Performance
Units with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the executive
under the award is $250,000, which is determined as follows:  .The amount
payable to the executive with respect to Performance Goal A is $100,000 (50%
(Performance Goal Percentage) x 2,000 (Performance Units) x $100 (Performance
Unit Value) x 1 (Final Performance Factor) = $100,000), and the amount payable
to the executive with respect to Performance Goal B is $150,000 (50%
(Performance Goal Percentage) x 2000 (Performance Units) x $100 (Target Value) x
1.5 (Final Performance Factor)= $150,000).

 


2.5           IF THE THRESHOLD MILESTONE IS NOT ACHIEVED DURING THE PERFORMANCE
PERIOD AND A SECTION 409A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE
LAST DAY OF THE PERFORMANCE PERIOD, THEN THE AWARD PURSUANT TO THIS AGREEMENT
SHALL LAPSE AND BE FORFEITED AS OF THE LAST DAY OF THE PERFORMANCE PERIOD.


 


2.6           THE COMMITTEE’S DETERMINATIONS WITH RESPECT TO THE PERFORMANCE
PERIOD FOR PURPOSES OF THIS AGREEMENT SHALL BE BINDING UPON ALL PERSONS. THE
COMMITTEE MAY NOT INCREASE THE AMOUNT PAYABLE UNDER THIS AGREEMENT.


 


3.                                      PAYMENT. [THE COMPANY, ON BEHALF OF THE
EMPLOYER, SHALL CAUSE THE SHARES TO BE ISSUED][ANY AMOUNT PAYABLE TO YOU
PURSUANT TO THIS AGREEMENT WILL BE PAID] TO YOU [BY THE EMPLOYER] ON
                      , 20      [THE “PAYMENT DATE”], UNLESS OTHERWISE PROVIDED
UNDER THIS AGREEMENT. [THE SHARES THAT MAY BE ISSUED TO YOU UNDER THIS
AGREEMENT][SUCH PAYMENT] WILL BE [ISSUED][MADE] TO YOU IN EXCHANGE FOR THE
PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER RIGHTS WITH RESPECT
TO SUCH PERFORMANCE UNITS OR THE AGREEMENT.


 

[Upon the issuance of Shares pursuant to this Agreement, such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).]

 


4.                                      SEPARATION FROM SERVICE/SECTION 409A
CHANGE IN CONTROL. THE FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOUR
EMPLOYMENT WITH THE COMPANY AND ALL AFFILIATES (COLLECTIVELY, THE “COMPANY
GROUP”) TERMINATES, OR A SECTION 409A CHANGE IN CONTROL OCCURS, BEFORE THE LAST
DAY OF THE PERFORMANCE PERIOD.


 


4.1           SEPARATION FROM SERVICE GENERALLY. EXCEPT AS SPECIFIED IN SECTIONS
4.2 THROUGH 4.5 BELOW, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP ON OR
BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD,

 

2

--------------------------------------------------------------------------------


 


ALL OF YOUR RIGHTS IN THE AGREEMENT, INCLUDING ALL RIGHTS TO THE PERFORMANCE
UNITS GRANTED TO YOU, WILL LAPSE AND BE COMPLETELY FORFEITED ON THE DATE YOUR
EMPLOYMENT TERMINATES.


 


(I)            CHANGE IN CONTROL. IF THE COMPANY GROUP TERMINATES YOUR
EMPLOYMENT WITHOUT CAUSE OR YOU TERMINATE YOUR EMPLOYMENT WITH GOOD REASON (ALL
AS DEFINED IN THE CHANGE IN CONTROL AGREEMENT BETWEEN YOU AND THE COMPANY) ON OR
BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD PRIOR TO A CHANGE IN CONTROL, THEN
TEN (10) BUSINESS DAYS AFTER THE DATE YOUR EMPLOYMENT RELATIONSHIP WITH THE
COMPANY GROUP TERMINATES, THE COMPANY WILL PAY TO YOU [THAT NUMBER OF SHARES OF
THE COMMON STOCK][AN AMOUNT IN CASH] EQUAL TO THE PRODUCT OF THE TARGET VALUE OF
EACH PERFORMANCE UNIT MULTIPLIED BY THE NUMBER OF PERFORMANCE UNITS THAT WERE
AWARDED TO YOU UNDER THIS AGREEMENT FOR THE YEAR IN WHICH THE TERMINATION OCCURS
(THE “AWARD TARGET VALUE”) AND (B) A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF YEARS THROUGH YOU DATE OF TERMINATION IN THE CURRENT PERFORMANCE
PERIOD (ROUNDED UP TO THE NEAREST FULL YEAR) AND THE DENOMINATOR OF WHICH IS THE
NUMBER OF YEARS IN THE CURRENT PERFORMANCE PERIOD[DIVIDED BY THE FAIR MARKET
VALUE OF A SHARE OF COMMON STOCK ON THE FIRST BUSINESS DAY IMMEDIATELY PRECEDING
THE PAYMENT DATE]. [ANY AMOUNT PAYABLE TO YOU PURSUANT TO THIS SECTION 4.2(I)
WILL BE PAID BY THE EMPLOYER TO YOU T][T]EN (10) BUSINESS DAYS AFTER THE DATE
YOUR EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP TERMINATES[,THE COMPANY WILL
ISSUE TO YOU THE SHARES PAYABLE PURSUANT TO THIS SECTION 4.2(I). SUCH SHARES
WILL BE ISSUED][. SUCH PAYMENT WILL BE MADE] TO YOU IN EXCHANGE FOR THE
PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER RIGHTS WITH RESPECT
TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY GROUP WILL HAVE NO
FURTHER OBLIGATIONS TO YOU PURSUANT TO THE PERFORMANCE UNITS OR THE AGREEMENT.


 


(II)           DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECTION 4.2, NO [SHARES WILL BE ISSUED TO YOU][PAYMENT]
PURSUANT TO THIS SECTION 4.2 [WILL BE MADE TO YOU] BEFORE THE EARLIER OF (1) THE
PAYMENT DATE SPECIFIED IN THE AGREEMENT (THE “PAYMENT DATE”), OR (2) THE DATE ON
WHICH YOU INCUR A SEPARATION FROM SERVICE (OR, IF YOU ARE A SPECIFIED EMPLOYEE
THE DATE THAT IS SIX MONTHS AFTER THE DATE ON WHICH YOU INCUR A SEPARATION FROM
SERVICE). FOR THIS PURPOSE, THE TERMS “SEPARATION FROM SERVICE” AND “SPECIFIED
EMPLOYEE” SHALL HAVE THE MEANINGS SPECIFIED IN SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED AND THE RULES AND REGULATIONS ISSUED
THEREUNDER.


 


4.2           PERMANENT DISABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THE
AGREEMENT TO THE CONTRARY, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP
BECAUSE YOU INCUR A PERMANENT DISABILITY BEFORE THE LAST DAY OF THE PERFORMANCE
PERIOD THEN THE [COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON
STOCK] IN [CASH] AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE
[NUMBER OF SHARES][AMOUNT] YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOU
HAD NOT SEPARATED FROM SERVICE WITH THE COMPANY GROUP BEFORE THE END OF THE
PERFORMANCE PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS FROM THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH THE DATE YOU
SEPARATED FROM SERVICE WITH THE COMPANY GROUP AND THE DENOMINATOR OF WHICH IS
THE NUMBER OF DAYS IN THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO
THIS SECTION 4.3 WILL BE PAID [BY THE EMPLOYER] TO YOU ON THE PAYMENT DATE. SUCH
PAYMENT WILL BE MADE TO YOU IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER
YOU SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE
AGREEMENT AND THE COMPANY GROUP WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT
TO THE PERFORMANCE UNITS OR THE AGREEMENT. FOR PURPOSES OF THIS SECTION 4.3, YOU
WILL HAVE A “PERMANENT DISABILITY” IF YOU ARE UNABLE TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


 


4.3           DEATH. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT TO THE
CONTRARY, IF YOU DIE BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD AND WHILE IN
THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY GROUP, THEN THE
[COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOUR ESTATE [SHARES OF COMMON

 

3

--------------------------------------------------------------------------------


 


STOCK] IN [CASH] AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE
[NUMBER OF SHARES][AMOUNT] YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOU
HAD NOT DIED BEFORE THE END OF THE PERFORMANCE PERIOD AND (2) IS A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING OF THE PERFORMANCE
PERIOD THROUGH THE DATE OF YOUR DEATH AND THE DENOMINATOR OF WHICH IS THE NUMBER
OF DAYS IN THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS
SECTION 4.4 WILL BE PAID [BY THE EMPLOYER] TO YOUR ESTATE ON THE PAYMENT DATE.
SUCH PAYMENT WILL BE MADE IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER
YOUR ESTATE AND HEIRS, EXECUTORS, AND ADMINISTRATORS SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY
GROUP WILL HAVE NO FURTHER OBLIGATIONS PURSUANT TO THE PERFORMANCE UNITS OR THE
AGREEMENT.


 


4.4           RETIREMENT. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT
TO THE CONTRARY, IF YOU SEPARATED FROM SERVICE WITH THE COMPANY GROUP DUE TO
YOUR RETIREMENT BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD THEN THE
[COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON STOCK] IN [CASH]
AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE AMOUNT YOU WOULD
HAVE RECEIVED UNDER THE AGREEMENT IF YOU HAD NOT SEPARATED FROM SERVICE WITH THE
COMPANY GROUP BEFORE THE END OF THE PERFORMANCE PERIOD AND (2) IS A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING OF THE
PERFORMANCE PERIOD THROUGH THE DATE YOU SEPARATED FROM SERVICE WITH THE COMPANY
GROUP AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE PERFORMANCE
PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.5 WILL BE PAID [BY THE
EMPLOYER] TO YOU ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE TO YOU IN
EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY
GROUP WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE PERFORMANCE UNITS
OR THE AGREEMENT. FOR PURPOSES OF THIS SECTION 4.5 “RETIREMENT” MEANS THE
VOLUNTARY TERMINATION OF YOUR EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP ON
OR AFTER THE DATE ON WHICH (A) YOU ARE AGE 65 OR (B) YOU ARE AGE 55 AND HAVE
FIVE YEARS OF SERVICE WITH THE COMPANY GROUP.


 


5.                                      TAX WITHHOLDING. TO THE EXTENT THAT [THE
ISSUANCE OF SHARES][ANY PAYMENT] PURSUANT TO THE AGREEMENT RESULTS IN INCOME,
WAGES OR OTHER COMPENSATION TO YOU FOR ANY INCOME, EMPLOYMENT OR OTHER TAX
PURPOSES WITH RESPECT TO WHICH THE COMPANY OR THE [LEGAL ENTITY THAT IS A MEMBER
OF THE COMPANY GROUP AND THAT IS CLASSIFIED AS YOUR EMPLOYER (THE
“EMPLOYER”)][EMPLOYER] HAS A WITHHOLDING OBLIGATION, YOU SHALL DELIVER TO THE
COMPANY [OR THE EMPLOYER] AT THE TIME OF SUCH RECEIPT OR [ISSUANCE][PAYMENT], AS
THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY OR THE EMPLOYER MAY REQUIRE
TO MEET ITS OBLIGATION UNDER APPLICABLE TAX LAWS OR REGULATIONS, AND, IF YOU
FAIL TO DO SO, THE COMPANY [OR THE EMPLOYER] IS AUTHORIZED TO WITHHOLD FROM [ANY
PAYMENT UNDER] THE [AGREEMENT] [SHARES] OR FROM ANY CASH OR STOCK REMUNERATION
OR OTHER PAYMENT THEN OR THEREAFTER PAYABLE TO YOU [BY THE COMPANY OR THE
EMPLOYER] ANY TAX REQUIRED TO BE WITHHELD BY REASON OF SUCH TAXABLE INCOME,
WAGES OR COMPENSATION [INCLUDING (WITHOUT LIMITATION) SHARES OF COMMON STOCK
SUFFICIENT TO SATISFY THE WITHHOLDING OBLIGATION BASED ON THE LAST PER SHARE
SALES PRICE OF THE COMMON STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING THE
DATE THAT THE WITHHOLDING OBLIGATION ARISES, AS REPORTED IN THE NEW YORK STOCK
EXCHANGE COMPOSITE TRANSACTIONS].


 


6.                                      NONTRANSFERABILITY. THE PERFORMANCE
UNITS AND YOUR RIGHTS UNDER THIS AGREEMENT MAY NOT BE SOLD, ASSIGNED, PLEDGED,
EXCHANGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, ENCUMBERED OR DISPOSED OF. ANY
SUCH ATTEMPTED SALE, ASSIGNMENT, PLEDGE, EXCHANGE, HYPOTHECATION, TRANSFER,
ENCUMBRANCE OR DISPOSITION IN VIOLATION OF THIS AGREEMENT SHALL BE VOID AND THE
COMPANY GROUP SHALL NOT BE BOUND THEREBY.


 


7.                                      CAPITAL ADJUSTMENTS AND REORGANIZATIONS.
THE EXISTENCE OF THE PERFORMANCE UNITS SHALL NOT AFFECT IN ANY WAY THE RIGHT OR
POWER OF THE COMPANY [OR ANY COMPANY THE STOCK OF WHICH IS AWARDED PURSUANT TO
THE AGREEMENT] TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION,
REORGANIZATION OR OTHER CHANGE IN ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE
IN ANY MERGER OR CONSOLIDATION, ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR
LIQUIDATE, OR SELL, LEASE, EXCHANGE OR

 

4

--------------------------------------------------------------------------------


 


OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR ENGAGE IN ANY
OTHER CORPORATE ACT OR PROCEEDING.


 


8.                                      PERFORMANCE UNITS DO NOT AWARD ANY
RIGHTS OF A SHAREHOLDER. YOU SHALL NOT HAVE THE VOTING RIGHTS OR ANY OF THE
OTHER RIGHTS, POWERS OR PRIVILEGES OF A HOLDER OF THE STOCK OF THE COMPANY WITH
RESPECT TO THE PERFORMANCE UNITS THAT ARE AWARDED HEREBY.


 


9.                                      EMPLOYMENT RELATIONSHIP. FOR PURPOSES OF
THE AGREEMENT, YOU SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY
GROUP AS LONG AS YOU HAVE AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP. THE
COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A
TERMINATION OF SUCH EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH TERMINATION,
UNDER THE PLAN, AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND BINDING ON
ALL PERSONS.


 


10.                               NOT AN EMPLOYMENT AGREEMENT. THE AGREEMENT IS
NOT AN EMPLOYMENT AGREEMENT, AND NO PROVISION OF THE AGREEMENT SHALL BE
CONSTRUED OR INTERPRETED TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN YOU AND
THE COMPANY OR ANY AFFILIATE OR GUARANTEE THE RIGHT TO REMAIN EMPLOYED BY THE
COMPANY OR ANY AFFILIATE FOR ANY SPECIFIED TERM.


 


11.                               [SECURITIES ACT LEGEND. IF YOU ARE OR BECOME
AN OFFICER OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU
CONSENT TO THE PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE
LEGEND RESTRICTING RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE
WITH SUCH ACT AND ALL APPLICABLE RULES THEREUNDER.]


 


12.                               LIMIT OF LIABILITY. UNDER NO CIRCUMSTANCES
WILL THE COMPANY OR AN AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED
BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT
IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


13.                               [REGISTRATION. THE SHARES THAT MAY BE ISSUED
UNDER THE PLAN ARE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER
A REGISTRATION STATEMENT ON FORM S-8.]


 


14.                               [SALE OF SECURITIES. THE SHARES THAT MAY BE
ISSUED UNDER THIS AGREEMENT MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY
MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS. YOU ALSO AGREE THAT (A) THE COMPANY MAY REFUSE TO CAUSE THE
TRANSFER OF THE SHARES TO BE REGISTERED ON THE STOCK REGISTER OF THE COMPANY IF
SUCH PROPOSED TRANSFER WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW
AND (B) THE COMPANY MAY GIVE RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY,
TO STOP REGISTRATION OF THE TRANSFER OF THE SHARES.]


 


15.                               EMPLOYER LIABLE FOR PAYMENT. EXCEPT AS
SPECIFIED IN SECTION 4.2, THE EMPLOYER IS LIABLE FOR THE PAYMENT OF ANY AMOUNTS
THAT BECOME DUE UNDER THE AGREEMENT.


 


16.                               MISCELLANEOUS. THE AGREEMENT IS AWARDED
PURSUANT TO AND IS SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING
AMENDMENTS TO THE PLAN, IF ANY. IN THE EVENT OF A CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN PROVISIONS, THE PLAN PROVISIONS WILL CONTROL. THE TERM
“YOU” AND “YOUR” REFER TO THE GRANTEE NAMED IN THE AGREEMENT. CAPITALIZED TERMS
THAT ARE NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN
THE PLAN.


 

In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

5

--------------------------------------------------------------------------------


 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

6

--------------------------------------------------------------------------------